Exhibit 10.2

THIRD AMENDMENT TO CREDIT AGREEMENT

This THIRD AMENDMENT TO CREDIT AGREEMENT, dated as of September 11, 2009 (this
“Amendment”), amends certain provisions of that certain Credit Agreement, dated
as of February 13, 2008 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
ALEXION PHARMACEUTICALS, INC., a Delaware corporation (the “Borrower”), each
Lender from time to time party thereto (the “Lenders”), BANK OF AMERICA, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”) for
itself and the other Lenders, and the L/C Issuer. Any capitalized term used
herein and not defined shall have the meaning assigned to it in the Credit
Agreement.

RECITALS

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend certain provisions of the Credit Agreement, as specifically set
forth in this Amendment; and

WHEREAS, the undersigned Lenders and the Administrative Agent are prepared to
amend the Credit Agreement on the terms, subject to the conditions and in
reliance on the representations set forth herein.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

Section 1. Amendments to Credit Agreement.

(a) Amendment to Section 1.01 (Definition of “Cash Equivalents”). The definition
of “Cash Equivalents” set forth in Section 1.01 of the Credit Agreement is
hereby amended by (i) deleting the word “and” at the end of clause (d) of such
definition, (ii) deleting the “.” at the end of clause (e) of such definition
and inserting “; and” in lieu thereof, and (iii) adding the following new clause
(f) to such definition in the proper alphabetical order:

(f) corporate debt instruments, including medium term notes and floating rate
notes, issued by entities organized under the laws of the United States and
payable in Dollars; provided that such corporate debt instruments are rated A2
or better by Moody’s or A or better by S&P and mature in two years or less from
the date of issuance.

(b) Amendment to Section 1.01 (Definition of “Letter of Credit Sublimit”). The
definition of “Letter of Credit Sublimit” set forth in Section 1.01 of the
Credit Agreement is hereby amended by restating such definition in its entirety
as follows:

“Letter of Credit Sublimit” means an amount equal to $10,000,000. Lender Issued
Guarantees are part of, and not in addition to, the Letter of Credit Sublimit.
The Letter of Credit Sublimit is part of, and not in addition to, the Revolving
Credit Facility.

(c) Amendment to Section 1.01 (Definition of “Obligations”). The definition of



--------------------------------------------------------------------------------

“Obligations” set forth in Section 1.01 of the Credit Agreement is hereby
amended by restating such definition in its entirety as follows:

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document
(including, without limitation, (x) any treasury, depository, overdraft, credit
or debit card, electronic funds transfer and other cash management services
under or in respect of Secured Cash Management Agreements and (y) all rate swap
transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of the foregoing
under or in respect of Secured Hedge Agreements) or otherwise with respect to
any Loan, Letter of Credit or Lender Issued Guarantee, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

(d) Amendment to Section 1.01 (Definition of “Outstanding Amount”). The
definition of “Outstanding Amount” set forth in Section 1.01 of the Credit
Agreement is hereby amended by restating such definition in its entirety as
follows:

“Outstanding Amount” means (a) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date; (b) with respect to
any L/C Obligations on any date, the amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrower of Unreimbursed
Amounts; and (c) with respect to any Lender Issued Guarantees on any date, the
maximum amount required to be paid under such Lender Issued Guarantees,
including all principal, interest and fees thereunder.

(e) Amendment to Section 1.01 (Definitions). Section 1.01 of the Credit
Agreement is hereby amended by adding the following new definitions in the
proper alphabetical order of such Section:

“Guarantee Lender” means a foreign branch or subsidiary of Bank of America
issuing a Lender Issued Guarantee.

“Lender Issued Guarantee” means a guarantee issued by the Guarantee Lender, the
terms, conditions, fees and structure of which shall be determined by the
Guarantee Lender in its sole discretion, and which, in any event shall include,
without limitation, provisions substantially similar to those set forth in
Section

 

2



--------------------------------------------------------------------------------

2.03(g) (as they apply to Letters of Credit) requiring the Borrower to Cash
Collateralize such Lender Issued Guarantee under certain circumstances, and with
respect to each Lender’s risk participation and reimbursement obligations,
provisions substantially similar to those set forth in Section 2.03 (as they
apply to Letters of Credit). Lender Issued Guarantees shall be part of the
Letter of Credit Sublimit.

(f) Amendment to Section 2.04. Section 2.04 of the Credit Agreement is hereby
amended by deleting “[Intentionally Omitted.]” and inserting in lieu thereof the
following new Section 2.04:

2.04. Discretionary Issuance of Lender Issued Guarantees. Upon request of the
Borrower, and at the sole discretion of the Administrative Agent, the Guarantee
Lender shall issue Lender Issued Guarantees (within the Letter of Credit
Sublimit), the form and substance of which shall be satisfactory to the
Administrative Agent.

(g) Amendments to Section 7.01 (Liens). Section 7.01 (Liens) of the Credit
Agreement is hereby amended by:

(i) deleting the amount “$250,000” in clause (k) of such Section and
substituting the amount “$10,000,000” in lieu thereof; and

(ii) adding the following new sentence at the end of such Section 7.01:

From and after such time as Alexion Manufacturing is no longer subject to the
iStar Loan Agreement or the other iStar Loan Documents, “Permitted Liens” shall
not include any Lien on the real property of Alexion Manufacturing located at
100 Technology Way, Smithfield, Rhode Island 02917 unless such Lien is permitted
under clause (c) - (h) or (j) of Section 7.01.

(h) Amendments to Section 7.02 (Indebtedness). Section 7.02 (Indebtedness) of
the Credit Agreement is hereby amended by:

(i) (A) deleting the amount “$2,000,000” in clause (g) of such Section 7.02 and
substituting the amount “$10,000,000” in lieu thereof, and (B) deleting the
“and” at the end of Section 7.02(i); and

(ii) (A) deleting the amount “$500,000” in clause (j) of such Section 7.02 and
substituting the amount “$10,000,000” in lieu thereof, and (B) deleting the “.”
at the end of such Section 7.02(j) in substituting “; and” in lieu thereof; and

(iii) adding the following new clause (k) to such Section 7.02 in the proper
alphabetical order:

(k) other secured Indebtedness in an aggregate principal amount not to exceed
$5,000,000.

(i) Amendment to Section 7.03 (Investments). Section 7.03 (Investments) of the
Credit Agreement is hereby amended by deleting the amount “$5,000,000” in clause
(i) of such Section 7.03 and substituting the amount “$10,000,000” in lieu
thereof.

 

3



--------------------------------------------------------------------------------

(j) Amendment to Section 7.11 (Financial Covenants). Section 7.11 (Financial
Covenants) of the Credit Agreement is hereby amended by deleting clause (a) of
such Section 7.11 and substituting in lieu thereof the following new clause (a):

(a) Minimum Consolidated EBITDA. Permit Consolidated EBITDA, at the end of any
fiscal quarter, for the one fiscal quarter period then ended, to be less than
$25,000,000.

(k) Amendment to Schedule 7.03(c) (Existing Investments). Schedule 7.03(c)
(Existing Investments) to the Credit Agreement is hereby amended by deleting the
amount “$120,000,000” in the first row of the table set forth in such Schedule
and substituting the amount “$300,000,000” in lieu thereof.

Section 2. Amendment Fee. The Borrower hereby agrees to pay to the
Administrative Agent, for the benefit of each Lender, a fee in the aggregate
amount of $15,000 (the “Amendment Fee”).

Section 3. Conditions Precedent. This Amendment shall become effective as of the
date first written above (the “Effective Date”) upon the satisfaction of the
following conditions precedent:

(a) Documentation. Administrative Agent shall have received all of the
following, in form and substance satisfactory to Administrative Agent:

(i) a fully-executed and effective Amendment by the Borrower, the Guarantors,
the Administrative Agent and the Required Lenders;

(ii) a fully-executed Joinder Agreement (the “Joinder Agreement”) by Alexion
Manufacturing LLC, a Delaware limited liability company (“Alexion
Manufacturing”), and the Administrative Agent, which shall be effective upon the
repayment in full of Alexion Manufacturing’s indebtedness to iStar Financial
Inc. under the iStar Loan Documents and the other terms and conditions set forth
therein;

(iii) a certificate signed by a Responsible Officer of the Borrower and the
Guarantors certifying that there has been no change in such Person’s charter or
by-laws since the Closing Date; and

(iv) such additional documents, instruments and information as Administrative
Agent may reasonably request to effect the transactions contemplated hereby.

(b) No Default. On the Effective Date and after giving effect to this Amendment,
no event shall have occurred and be continuing that would constitute an Event of
Default or a Default.

(c) Amendment Fee. Payment of the Amendment Fee for the account of each Lender
shall have been made to the Administrative Agent.

Section 4. Representations and Warranties; Reaffirmation of Grant. Each Loan
Party hereby represents and warrants to the Administrative Agent and the Lenders
that, as of the date hereof and after giving effect to this Amendment, (a) all
representations and warranties of the Loan Parties set forth

 

4



--------------------------------------------------------------------------------

in the Credit Agreement and in any other Loan Document are true and correct in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date hereof to the
same extent as though made on and as of such date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date, (b) no Default or Event of
Default has occurred and is continuing, (c) the Credit Agreement and all other
Loan Documents are and remain legally valid, binding obligations of the Loan
Parties party thereto, enforceable against each such Loan Party in accordance
with their respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability and (d)
each of the Collateral Documents to which such Loan Party is a party and all of
the Collateral described therein do and shall continue to secure the payment of
all Obligations as set forth in such respective Collateral Documents. Each Loan
Party that is a party to the Security Agreement or any of the Collateral
Documents hereby reaffirms its grant of a security interest in the Collateral to
the Administrative Agent for the ratable benefit of the Secured Parties, as
collateral security for the prompt and complete payment and performance when due
of the Obligations.

Section 5. Survival of Representations and Warranties. All representations and
warranties made in this Amendment or any other Loan Document shall survive the
execution and delivery of this Amendment, and no investigation by the
Administrative Agent or the Lenders shall affect the representations and
warranties or the right of the Administrative Agent and the Lenders to rely upon
them.

Section 6. Amendment as Loan Document. This Amendment constitutes a “Loan
Document” under the Credit Agreement. Accordingly, it shall be an immediate
Event of Default under the Credit Agreement if any Loan Party fails to perform,
keep or observe any term, provision, condition, covenant or agreement contained
in this Amendment or if any representation or warranty made by any Loan Party
under or in connection with this Amendment shall have been untrue, false or
misleading when made.

Section 7. Costs and Expenses. The Borrower shall pay on demand all reasonable
out-of-pocket costs and expenses of the Administrative Agent (including the
reasonable fees, charges and disbursements of counsel to the Administrative
Agent) incurred in connection with the preparation, negotiation, execution and
delivery of this Amendment.

Section 8. Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE COMMONWEALTH OF MASSACHUSETTS (WITHOUT GIVING EFFECT TO ANY CHOICE OR
CONFLICT OF LAW PROVISION OR RULE THAT WOULD CAUSE THE APPLICATION OF THE
DOMESTIC SUBSTANTIVE LAWS OF ANY OTHER STATE).

Section 9. Execution. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Amendment by telecopier (or electronic
mail (including in PDF format)) shall be effective as delivery of a manually
executed counterpart of this Amendment.

Section 10. Limited Effect. This Amendment relates only to the specific matters
expressly

 

5



--------------------------------------------------------------------------------

covered herein, shall not be considered to be an amendment or waiver of any
rights or remedies that the Administrative Agent or any Lender may have under
the Credit Agreement, under any other Loan Document (except as expressly set
forth herein) or under Law, and shall not be considered to create a course of
dealing or to otherwise obligate in any respect the Administrative Agent or any
Lender to execute similar or other amendments or grant any amendments under the
same or similar or other circumstances in the future.

Section 11. Ratification by Guarantors. Each of the Guarantors acknowledges that
its consent to this Amendment is not required, but each of the undersigned
nevertheless does hereby agree and consent to this Amendment and to the
documents and agreements referred to herein. Each of the Guarantors agrees and
acknowledges that (i) notwithstanding the effectiveness of this Amendment, such
Guarantor’s Guaranty shall remain in full force and effect without modification
thereto and (ii) nothing herein shall in any way limit any of the terms or
provisions of such Guarantor’s Guaranty or any other Loan Document executed by
such Guarantor (as the same may be amended from time to time), all of which are
hereby ratified, confirmed and affirmed in all respects. Each of the Guarantors
hereby agrees and acknowledges that no other agreement, instrument, consent or
document shall be required to give effect to this Section 11. Each of the
Guarantors hereby further acknowledges that Borrower, the Administrative Agent
and any Lender may from time to time enter into any further amendments,
modifications, terminations and/or amendments of any provisions of the Loan
Documents without notice to or consent from such Guarantor and without affecting
the validity or enforceability of such Guarantor’s Guaranty or giving rise to
any reduction, limitation, impairment, discharge or termination of such
Guarantor’s Guaranty.

Section 12. No Obligation Under Section 6.12 of the Credit Agreement. The
Lenders and Administrative Agent hereby agree that the Borrower shall have no
obligation to grant any security interest in the real property located at 100
Technology Way, Smithfield, Rhode Island to the Administrative Agent, for the
benefit of the Secured Parties, in accordance with Section 6.12 of the Credit
Agreement or otherwise, provided that and for so long as no Event of Default has
occurred and is continuing under any Loan Document, including the Joinder
Agreement.

[Remainder of page intentionally left blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

Borrower:

 

ALEXION PHARMACEUTICALS, INC.

By:   /s/ Vikas Sinha

Name:

Title:

 

Vikas Sinha

Senior Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

Administrative Agent:

 

BANK OF AMERICA, N.A., as

Administrative Agent

By:   /s/ Linda Alto

Name:

Title:

 

Linda Alto

SVP

 

 

Lenders:

 

BANK OF AMERICA, N.A., as

a Lender and L/C Issuer

By:   /s/ Linda Alto

Name:

Title:

 

Linda Alto

SVP



--------------------------------------------------------------------------------

RATIFICATION OF GUARANTY

Each of the undersigned Guarantors hereby (a) acknowledges and consents to the
foregoing Amendment and the Borrower’s execution thereof and (b) joins the
foregoing Amendment for the sole purpose of consenting to and being bound by the
provisions of Sections 4, 5, 6 and 11 thereof.

 

ALEXION DELAWARE HOLDING LLC

 

By: Alexion Pharmaceuticals, Inc., its sole member

By:   /s/ Vikas Sinha

Name:

Title:

 

Vikas Sinha

Senior Vice President and Chief Financial Officer